Paul SHIELDS, Plaintiff-Appellant,

                                                      v.
     BELLSOUTH ADVERTISING AND PUBLISHING COMPANY, INC., Defendant-Appellee.

                                                No. 99-8307.

                                      United States Court of Appeals,
                                              Eleventh Circuit.

                                               June 19, 2001.

Appeal from the United States District Court for the Northern District of Georgia (No. 97-03581-1-CV-ODE);
Orinda D. Evans, Chief Judge.
Before CARNES, BARKETT and MARCUS, Circuit Judges.

        MARCUS, Circuit Judge:

        In this appeal, Plaintiff Paul Shields challenges the dismissal of his wrongful termination suit against
Defendant BellSouth Advertising and Publishing Corp. ("BAPCO") pursuant to Georgia's doctrine of
collateral estoppel. As we explained in our earlier opinion in this case, 228 F.3d 1284 (11th Cir.2000), prior

to bringing suit in federal court, Shields sought unemployment benefits through the Georgia state courts.
During those state proceedings, a Georgia Superior Court found that there was no record evidence that Shields
was fired because of his protected status as an HIV-positive male. Based on this state court finding, the

federal district court dismissed the lawsuit, which alleges wrongful termination on the basis of disability in

violation of Title I of the American with Disabilities Act, 42 U.S.C. § 12101, et seq. The district court

concluded that the gravamen of Shields's suit—his allegation that he was terminated because of his

HIV-positive status—already was litigated in his state unemployment benefits proceedings, and that those

proceedings offered him a full and fair opportunity for hearing in compliance with federal due process
standards.

        In our earlier opinion, we agreed with the district court that Georgia's unemployment benefits

proceedings, on the face of this record, comport with the procedural rigors of federal due process. We left
open, however, whether as a matter of Georgia law Shields's claim would be barred by collateral estoppel.

Specifically, we certified that dispositive issue to the Georgia Supreme Court, seeking the answer to the

following question:
        Under the circumstances of this case, would a Superior Court's finding in an unemployment
        compensation appeal that there is no evidence the decisionmaker who terminated the employee knew
        of his protected status and no evidence that his protected status motivated his discharge, collaterally
         estop the employee as a matter of Georgia law from establishing in a subsequent wrongful
         termination lawsuit in state court that he was terminated because of his protected status?
         The Georgia Supreme Court has now answered that question in the affirmative, ruling that "collateral

estoppel bars revisiting the alleged reasons behind Shields's dismissal." 545 S.E.2d 898 (Ga.2001). In light

of that answer, we conclude that Shields's ADA claim is barred by collateral estoppel, and accordingly affirm

the district court in full.
         AFFIRMED.